DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-3 and 5-10 and 12 are pending.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over DE 1155747 (Hochreuter; the citations of which are taken from the previously provided translation).
Regarding claim 1, Hochreuter discloses a shaft system for torque transmission (see Figure and annotated Figure 1 below), the coupling system comprising:
a first shaft (see annotated Figure 1 below);
a second shaft (4);
a first coupling comprising:
a cup-shaped portion (5) formed integral with a first end of said first shaft;
a first end of said second shaft being positioned within said cup-shaped portion; and
a biasing means (8) positioned between said first and second shafts, such that said biasing means is in contact with both of said first and second shafts,
wherein:
said first shaft extends longitudinally along a first shaft axis;
said second shaft extends longitudinally along a second shaft axis;
the first shaft axis is coaxial with the second shaft axis in an equilibrium position; and
said biasing means is arranged so as to compress in response to angular misalignment away from the equilibrium position between the first and second shaft axes and to compress in response to relative axial movement of the first and second shafts towards each other away from the equilibrium position (see paragraphs [0007]-[0009]),
wherein the second shaft is connected to a frame (see “stand” in paragraph [0002]).
the shaft system
Hochreuter does not expressly disclose a third shaft, and therefore also does not expressly disclose the shaft system further comprising:
a second coupling being provided between said third shaft and a second end of said first shaft,
wherein said second coupling is identical to the first coupling;
wherein the biasing means of the second coupling is located in an internal cavity of a given one of the first shaft and third shaft, wherein the given one of the first and third shafts does not have the cup-shaped portion;
wherein the third shaft is connected to a movable part that is connected to the frame,
wherein the first shaft floats freely between the second and third shafts such that the first shaft is only connected to the frame via the first and second couplings.

    PNG
    media_image1.png
    1014
    900
    media_image1.png
    Greyscale

Figure 1. Annotated Figure of Hochreuter
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed the prior art, mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and is therefore within ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft system of Hochreuter to include a third shaft; a second coupling being provided between said third shaft and a second end of said first shaft, wherein said second coupling is identical to the first coupling; wherein the biasing means of the second coupling is located in an internal cavity of a given one of the first shaft and third shaft, wherein the given one of the first and third shafts does not have the cup-shaped portion; wherein the third shaft is connected to a movable part that is connected to the frame, wherein the first shaft floats freely between the second and third shafts such that the first shaft is only connected to the frame via the first and second couplings, as such a modification is within ordinary skill in the art.
One of ordinary skill in the art would have been motivated to make such a modification in order to lengthen the shaft system of Hochreuter, and/or to provide more flexibility to the shaft system. Hochreuter further contemplates expansion of its system in paragraph [0002]. It is further noted such a duplication would result in the third shaft is connected to a movable part that is connected to the frame (in that the three shafts and two couplings are all attached to the frame), wherein the first shaft floats freely between the second and third shafts such that the first shaft is only connected to the frame via the first and second couplings.
Regarding claim 2, Hochreuter teaches at least one of said first (see annotated Figure 1 above) and second shafts (3/4) comprises an internal cavity, and wherein said biasing means (8) is provided within said cavity (see Figure).
Regarding claim 3, Hochreuter teaches said biasing means (8) is a spring (see Figure and paragraph [0007]).
Regarding claim 5, Hochreuter teaches an internal surface of said cup-shaped portion (5) comprises inwardly extending radial splines (5a) and an external surface of said portion of said second shaft (4) that is positioned within said cup-shaped portion comprises radially extending splines (4a);
wherein said first shaft extends longitudinally along a first shaft axis and said second shaft extends longitudinally along a second shaft axis; and
wherein the splines are configured to allow relative axial movement of between the two shafts; and/or wherein the splines are configured to allow relative axial misalignment between the axes of the two shafts (see Figure and paragraph [0006]).
Regarding claim 6, Hochreuter teaches the splines (5a) on the first shaft (see annotated Figure 1 above) are arranged around an inner circumference of said cup-shaped portion (5) and wherein the splines (4a) of the second shaft (4) extend radially outward from the portion of said second shaft that is positioned within said cup-shaped portion (see Figure).
Regarding claim 7, Hochreuter teaches the biasing means (8) is physically connected to one or both of the first (see annotated Figure 1 above) and second (4) shafts (see Figure).
Regarding claim 8, Hochreuter teaches the biasing means (8) is at least partially located in a cavity of the second shaft (4) and/or wherein the biasing means is at least partially located in a cavity of the first shaft (see annotated Figure 1 above).
Regarding claim 9, Hochreuter teaches the biasing means (8) is a spring and wherein the spring constant of the spring is selected such that, in use, the spring will return the shafts to an equilibrium position when the torque being transmitted across the shafts is below a predetermined value (see paragraphs [0007]-[0009]).
Regarding claim 10, Hochreuter teaches the shafts are arranged such that there is a preload in the biasing means (8) at the equilibrium position, or wherein the shafts are arranged such that there is no preload in the biasing means at the equilibrium position (see paragraphs [0007]-[0009]).
Regarding claim 12, Hochreuter discloses a method of coupling a first shaft (see annotated Figure 1 above) and a second shaft (4) together for torque transmission (see Figure and annotated Figure 1 above), the method comprising:
providing said first shaft having a first end with a cup-shaped portion (5) integrally formed with the first shaft, and positioning a portion of a first end of said second shaft within said cup-shaped portion of said first shaft; and
providing a first biasing means (8) between said first and second shafts so that said biasing means contacts both of said first and second shafts,
wherein:
said first shaft extends longitudinally along a first shaft axis;
said second shaft extends longitudinally along a second shaft axis;
the first shaft axis is coaxial with the second shaft axis in an equilibrium position; and
said first biasing means is arranged so as to compress in response to angular misalignment away from the equilibrium position between the first and second shaft axes and to compress in response to relative axial movement of the first and second shafts towards each other away from the equilibrium position (see paragraphs [0007]-[0009]),
wherein the second shaft is connected to a frame (see “stand” in paragraph [0002]).
Hochreuter does not expressly disclose a third shaft, and therefore also does not expressly disclose the method further comprising:
coupling a second end of the first shaft to the third shaft;
providing a second biasing means between said first and third shafts so that said second biasing means contacts both of said first and third shafts;
wherein the second biasing means are located in an internal cavity of a given one of the first shaft and third shaft, wherein the given one of the first and third shafts does not have the cup-shaped portion;
wherein the third shaft is connected to a movable part that is connected to the frame, wherein the first shaft floats freely between the second and third shafts such that the first shaft is only connected to the frame via the first and second couplings.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed the prior art, mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and is therefore within ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft system of Hochreuter to a third shaft, and therefore also does not expressly disclose the method further comprising: coupling a second end of the first shaft to the third shaft; providing a second biasing means between said first and third shafts so that said second biasing means contacts both of said first and third shafts; wherein the second biasing means are located in an internal cavity of a given one of the first shaft and third shaft, wherein the given one of the first and third shafts does not have the cup-shaped portion; wherein the third shaft is connected to a movable part that is connected to the frame, wherein the first shaft floats freely between the second and third shafts such that the first shaft is only connected to the frame via the first and second couplings, as such a modification is within ordinary skill in the art.
One of ordinary skill in the art would have been motivated to make such a modification in order to lengthen the shaft system of Hochreuter, and/or to provide more flexibility to the shaft system. Hochreuter further contemplates expansion of its system in paragraph [0002]. It is further noted such a duplication would result in the third shaft is connected to a movable part that is connected to the frame (in that the three shafts and two couplings are all attached to the frame), wherein the first shaft floats freely between the second and third shafts such that the first shaft is only connected to the frame via the first and second couplings.

Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive.
On pages 7-8, Applicant asserts Hochreuter fails to disclose the newly added limitation to each of the independent claims 1 and 12, where a cup-shaped portion is formed integral with the first shaft. The Examiner respectfully disagrees and directs Applicant’s attention to annotated Figure 1 above where the end of the component opposite the cup-shaped portion (5) reads on the limitation of a shaft. This interpretation is further reinforced by the shape of the shaft(s) in Applicant’s own Figure 3, where a hollow shaft end provided on an end opposite to the cup-shaped portion on first shaft 12.
On page 9, Applicant disagrees with the Examiner’s statement that the first shaft of Hochreuter would float freely between the second and third shafts as set forth in claim 1, line 31, and claim 12, line 26 after the duplication of parts. Applicant supports this assertion by nothing there is no other feature disclosed that would allow the structure attached the shaft system to be driven. The Examiner respectfully disagrees and directs Applicant’s attention to both the splined connection (2) at the end of the first shaft and the key connection (3a) at the end of the second shaft (4) which allow for torque transmission. As such, the duplication of the parts (as set forth on pages 4-5 and pages 8-9 of the final rejection mailed January 14, 2022) of Hochreuter would allow for torque to be transmitted via these connections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
May 19, 2022